Jackson, J.
Relator on May 6, 1963, filed his petition herein for a Writ of Prohibition against the respondent court seeking therein to mandate such court and John E. Sedwick, Jr. as Judge thereof from perfecting a change of venue from the county in a certain cause then pending entitled Dorothy Elizabeth Midtbruget v. Maurice Norman Midtbruget. The complaint in such cause was for a separation from bed and board for a period of six months.
We issued a temporary writ to the Circuit Court of the County of Morgan and the Honorable John E. Sedwick, Jr., Judge thereof, commanding and directing them to set aside, annul and hold for nought the entry and order of the said Circuit Court of Morgan County entered on the 24th day of April, 1963, granting the plaintiff a change of venue from the County of Morgan and respondent court, and the Judge thereof was directed to maintain and exercise all jurisdiction over said cause. Said writ further ordered the respondent to show cause on or before May 27th, 1963, why this writ should not be made permanent, and further ordered that the Sheriff of Morgan County make due service of said writ upon the Morgan Circuit Court and the Judge thereof and make, due return to this- Court.
*475No response or other pleading has ever been filed to such temporary writ by the respondent, nor has any further proceeding been taken herein by the relator.
The temporary writ heretofore issued is now made permanent.
Arterburn, C. J., Myers, Landis and Achor, JJ., concur.
Note. — Reported in 206 N. E. 2d 873.